                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

MICHAEL ANTHONY DRISCOL,                    )
                                            )
      Plaintiff,                            )
                                            )
      v.                                    )   CIV. ACT. NO. 2:18cv882-ECM
                                            )                [WO]
MICHAEL HENLINE, et al.,                    )
                                            )
      Defendants.                           )

                                          ORDER

      Upon consideration of Plaintiff’s motion to dismiss (doc. # 18), which the

court considers a notice of dismissal under Federal Rule of Civil Procedure

41(a)(1)(A)(i), it is ORDERED that this lawsuit is DISMISSED in its entirety

without prejudice, with no costs taxed.

      The Clerk of the Court is DIRECTED to enter this document on the civil

docket as a final judgment pursuant to Rule 58 of the Federal Rules of Civil

Procedure.

      This case is closed.

      DONE this 28th day of November, 2018.


                                      /s/ Emily C. Marks
                                EMILY C. MARKS
                                UNITED STATES DISTRICT JUDGE
